--------------------------------------------------------------------------------

EXECUTIVE EMPLOYMENT AGREEMENT

     This EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) dated September 1,
2008 by and between Tao Minerals Ltd., a Nevada corporation (the “Company”), and
James Sikora, an individual (the “Executive”).

     The Company desires to employ the Executive, and the Executive wishes to
accept such employment with the Company, upon the terms and conditions set forth
in this Agreement.

     NOW THEREFORE, in consideration of the foregoing facts and mutual
agreements set forth below, the parties, intending to be legally bound, agree as
follows:

     1. Employment. The Company hereby agrees to employ Executive, and Executive
hereby accepts such employment and agrees to perform Executive’s duties and
responsibilities in accordance with the terms and conditions hereinafter set
forth.

          1.1 Duties and Responsibilities. Executive shall serve as President
and Chief Executive Officer of the Company. During the Employment Term (as
defined below), Executive shall perform all duties and accept all
responsibilities incident to such positions and other appropriate duties as may
be assigned to Executive by the Company’s Board of Directors from time to time.
The Company shall retain full direction and control of the manner, means and
methods by which Executive performs the services for which she is employed
hereunder and of the place or places at which such services shall be rendered.

          1.2 Employment Term. The term of this Agreement shall commence as of
September 1, 2008 (the “Effective Date”) and shall continue for thirty-six (36)
months, unless earlier terminated in accordance with Section 4 hereof. The term
of Executive’s employment shall be automatically renewed for successive one (1)
year periods until the Executive or the Company delivers to the other party a
written notice of their intent not to renew the Employment Term, such written
notice to be delivered at least sixty (60) days prior to the expiration of the
then-effective Employment Term. Upon termination by the Company, Executive is
entitled to termination payments pursuant to Section 4 hereof. The period
commencing as of the Effective Date and ending thirty-six (36) months thereafter
or such later date to which the term of Executive’s employment under the
Agreement shall have been extended by mutual written Agreement is referred to
herein as the “Employment Term.”

          1.3 Extent of Service. During the Employment Term, Executive agrees to
use Executive’s best efforts to carry out the duties and responsibilities under
Section 1.1 hereof and shall devote such time Executive deems is reasonably
necessary to perform his duties hereunder. To that end, the Company acknowledges
and agrees that Executive may dedicate some of his business time to other
ventures that do not compete directly with the business of the Company as
defined in Section 3.1 hereunder and that doing so shall not be a violation of
Executive’s obligations under this Agreement.

          1.4 Base Salary. The Company shall pay Executive a base salary (the
“Base Salary”) at the annual rate of $120,000 (U.S.), payable at such times as
the Company customarily pays its other senior level executives (but in any event
no less often than monthly).

--------------------------------------------------------------------------------

          1.5 Incentive Compensation. Executive shall be eligible to earn a cash
bonus of up to $150,000 for each twelve-month period during the Employment Term
based on meeting performance objectives and bonus criteria to be mutually
approved by Executive and the Board of Directors including but not limited to
the achievement of (i) successful private placement(s); (ii) debt management;
(iii) expansion of facilities; or (iv) objective personnel improvement.

          1.6 Preferred Stock.

               (a) The Company shall issue 500,000 shares of preferred “A”
Stock, par value $.001 per share, (the “Preferred Shares”) to Executive. Each
certificate representing the Preferred Shares shall bear appropriate transfer
restriction legends as required by the Securities Act of 1933, as amended, and
other applicable laws.

               (b) Right of First Refusal. The Company shall have the right, for
a period of thirty (30) days following notice from the Executive, to repurchase
all of the Preferred Shares granted to Executive under this Section 1.6 on the
following conditions:

(i) Executive shall send to the Company notice of his intent to sell the
Preferred Shares (“Executive Notice”) which Executive Notice shall include the
name of the purchaser and purchase price (“Purchase Price”);

(ii) The Company shall send to Executive a notice indicating their intention to
repurchase or not repurchase the Preferred Shares within thirty (30) days
following the date of the Executive Notice;

(iii) If the Company wishes to repurchase the Preferred Shares, the Company
shall repurchase the Preferred Shares for the Purchase Price within thirty (30)
days following the date of the Executive Notice.

The obligations created under this Section 1.6(b) shall survive termination of
this Agreement.

          1.7 Options. During 2008, the Board of Directors shall create a Stock
Option Plan and will make an initial grant of options from such Stock Option
Plan:

               (a) an incentive ten (10) year option to purchase up to
33,333,333 of the Company’s Common Shares at an exercise price equal to the fair
market value of the Company’s common stock at the lowest price traded ($.005) as
of August 25, which shall vest in three equal amounts of 11,111,111 on each
Anniversary of this Agreement, assuming the Executive is employed by the Company
on such vesting dates; and

               (b) The option agreement will contain a provision that in the
event there is a Change in Control of the Company (as defined herein) while the
Executive is an employee of the Company and the Executive’s employment by the
Company thereafter is terminated by the Company or by the Executive within two
(2) years after the date of the Change in Control, all unvested stock options
shall immediately and irrevocably vest and the exercise period of such options
shall be automatically extended to the later of the longest period permitted by
the Company’s stock option plans or ten (10) years following the date of
termination.

--------------------------------------------------------------------------------

For purposes of the option agreement, a “Change in Control” shall be deemed to
have occurred if there shall be consummated (A) any consolidation or merger of
the Company in which the Company is not the continuing or surviving corporation
or pursuant to which shares of the Company’s Common Stock would be converted
into cash, securities or other property, other than a merger of the Company in
which the holders of the Company’s Common Stock immediately prior to the merger
have substantially the same proportionate ownership of common stock of the
surviving corporation immediately after the merger, (B) any sale, lease,
exchange or other transfer (in one transaction or a series of related
transactions) of all or substantially all the assets of the Company; or (C) the
stockholders of the Company shall approve any plan or proposal for the
liquidation or dissolution of the Company.

          1.8 Other Benefits. During the Employment Term, Executive shall be
entitled to participate in all employee benefit plans and programs made
available to the Company’s senior level executives as a group or to its
employees generally, as such plans or programs may be in effect from time to
time, including, without limitation, medical, dental, short-term and long-term
disability and life insurance plans, accidental death and dismemberment
protection and travel accident insurance. Executive shall be provided office
space and staff assistance appropriate for Executive’s position and adequate for
the performance of his duties.

          1.9 Miscellaneous. Executive shall be provided with reimbursement of
expenses related to Executive’s employment by the Company. Executive shall be
entitled to vacation and holidays in accordance with the Company’s normal
personnel policies for senior level executives.

     2. Confidential Information. Executive recognizes and acknowledges that by
reason of Executive’s employment by and service to the Company before, during
and, if applicable, after the Employment Term, Executive will have access to
certain confidential and proprietary information relating to the Company’s
business, which may include, but is not limited to, trade secrets, trade
“know-how,” product development techniques and plans, customer lists and
addresses, cost and pricing information, strategy and programs, computer
programs and software and financial information (collectively referred to as
“Confidential Information”). Executive acknowledges that such Confidential
Information is a valuable and unique asset of the Company. Executive covenants
that he will not, unless expressly authorized in writing by the Board of
Directors, at any time during the course of Executive’s employment use any
Confidential Information or divulge or disclose any Confidential Information to
any person, firm or corporation except in connection with the performance of
Executive’s duties for the Company and in a manner consistent with the Company’s
policies regarding Confidential Information.

Executive also covenants that at any time after the termination of such
employment, directly or indirectly, he will not use any Confidential Information
or divulge or disclose any Confidential Information to any person, firm or
corporation, unless such information is in the public domain through no fault of
Executive or except when required to do so by a court of law, by any
governmental agency having supervisory authority over the business of the
Company or by any administrative or legislative body (including a committee
thereof) with apparent jurisdiction to order Executive to divulge, disclose or
make accessible such information.

All written Confidential Information (including, without limitation, in any
computer or other electronic format) which comes into Executive’s possession
during the course of Executive’s

--------------------------------------------------------------------------------

employment shall remain the property of the Company. Upon termination of
Executive’s employment, the Executive agrees to return immediately to the
Company all written Confidential Information (including, without limitation, in
any computer or other electronic format) in Executive’s possession.

     3. Non-Competition; Non-Solicitation.

          3.1 Non-Compete. The Executive hereby covenants and agrees that during
the term of this Agreement, the Executive will not, without the prior written
consent of the Company, directly or indirectly, on his own behalf or in the
service or on behalf of others, whether or not for compensation, engage in any
business activity, or have any interest in any person, firm, corporation or
business, through a subsidiary or parent entity or other entity (whether as a
shareholder, agent, joint venturer, security holder, trustee, partner,
consultant, creditor lending credit or money for the purpose of establishing or
operating any such business, partner or otherwise) with any Competing Business
in the Covered Area. For the purpose of this Agreement, (i) “Competing Business”
means the exploration, development, and production of mineral resources
utilizing “Hard Rock Mining” methods and techniques and (ii) “Covered Area”
means all geographical areas of the United States, South America, and other
foreign jurisdictions where Company then has offices and/or sells its products
directly or indirectly through distributors and/or other sales agents.
Notwithstanding the foregoing, the Executive may own shares of companies whose
securities are publicly trades, so long as such securities do not constitute
more than five percent (5%) of the outstanding securities of any such company.

          3.2 Non-Solicitation. The Executive hereby covenants and agrees that
during the term of this Agreement, the Executive will not divert any business of
the Company or any customers or suppliers of the Company and/or the Company’s
business to any other person, entity or competitor, or induce or attempt to
induce, directly or indirectly, any person to leave his or her employment with
the Company.

          3.3 Remedies. The Executive acknowledges and agrees that his
obligations provided herein are necessary and reasonable in order to protect the
Company and their respective business and the Executive expressly agrees that
monetary damages would be inadequate to compensate the Company for any breach by
the Executive of his covenants and agreements set forth herein. Accordingly, the
Executive agrees and acknowledges that any such violation or threatened
violation of this Section 3 will cause irreparable injury to the Company and
that, in addition to any other remedies that may be available, in law, in equity
or otherwise, the Company shall be entitled to obtain injunctive relief against
he threatened breach of this Section 3 or the continuation of any such breach by
the Executive without the necessity of proving actual damages.

     4. Termination.

          4.1 By Company.

               (a) The Company may terminate Executive's employment prior to the
expiration of the Term (“Termination”). If such termination by the Company is
for any reason other than a Termination for Cause (as defined in Section 4.1(b)
hereof), or Executive’s death or disability, then:

--------------------------------------------------------------------------------

(i) all unvested options, warrants and other equity grants shall vest
immediately,

(ii) Executive will be entitled to receive no later than the last day of
Executive’s employment severance payments equal to an amount equal to two (2)
times the highest cash compensation (salary plus bonus) paid to Executive during
any twelve (12) month period prior to the termination and

(iii) Executive shall be entitled to a continuation of health and other medical
benefits and coverage at the cost and expense of the Company for a period of not
less than eighteen (18) months, in consideration for all of which the parties
hereto shall exchange mutual releases of claims.

               (b) For purposes of this Agreement, the term "Termination for
Cause" means, a termination by reason of any of the following:

(i) Executive’s conviction of or entrance of a plea of guilty or nolo contendere
to a felony; or

(ii) Executive is engaging or has engaged in material fraud, material
dishonesty, or other acts of willful and continued misconduct in connection with
the business affairs of the Company;

provided, however, that (x) no conduct by Executive shall be deemed willful for
purposes of this Section 4.1 if Executive believed in good faith that such
conduct was in or not opposed to the best interests of the Company, and (y)
Cause shall in no event be deemed to exist with respect to clause (ii) above,
unless Executive shall have first received written notice from the Board of
Directors advising Executive of the specific acts or omissions alleged to
constitute misconduct, and such misconduct continues after Executive shall have
had a reasonable opportunity (which shall be defined as a period of time
consisting of at least fifteen (15) days from the date Executive receives said
notice) to correct the acts or omissions so complained of.

               (c) For purposes of this Agreement, Executive’s employment shall
be deemed to have been terminated in the event of:

(i) the material reduction of Executive’s title, authority, duties or
responsibilities, or the assignment to Executive of duties materially
inconsistent with Executive’s positions with the Company as stated in Section 1
hereof;

(ii) a reduction in the Base Salary of Executive;

(iii) the Company’s failure to pay Executive any amounts otherwise due hereunder
or under any plan, policy, program, agreement, arrangement or other commitment
of the Company if such failure is not cured by the Company within fifteen (15)
days of notice of such failure; or

(iv) any other material breach by the Company of this Agreement.

--------------------------------------------------------------------------------

               (d) If all, or any portion, of the payments provided under this
Agreement, either alone or together with other payments and benefits which
Executive receives or is entitled to receive from the Company, would constitute
an “excess parachute payment” within the meaning of Section 280G of the Internal
Revenue Code (whether or not under an existing plan, arrangement or other
agreement) (each such parachute payment, a “Parachute Payment”), and would
result in the imposition on the Executive of an excise tax under Section 4999 of
the Internal Revenue Code, then, in addition to any other benefits to which the
Executive is entitled under this Agreement, the Executive shall be paid by the
Company an amount in cash equal to the sum of the excise taxes payable by the
Executive by reason of receiving Parachute Payments plus the amount necessary to
put the Executive in the same after-tax position (taking into account any and
all applicable federal, state and local excise, income or other taxes at the
highest possible applicable rates on such Parachute Payments (including without
limitation any payments under this Section 4.1(d)) as if no excise taxes had
been imposed with respect to Parachute Payments.

          4.2 By Executive’s Death or Disability. This Agreement shall also be
terminated upon the Executive’s death and/or a finding of permanent physical or
mental disability, such disability expected to result in death or to be of a
continuous duration of no less than twelve (12) months, and the Executive is
unable to perform his usual and essential duties for the Company. In the event
of termination by reason of Executive’s death and/or permanent disability,
Executive or his executors, legal representatives or administrators, as
applicable, shall be entitled to an amount equal to Executive’s Base Salary
accrued through the date of termination, plus a pro rata share of any annual
bonus to which Executive would otherwise be entitled for the year which death or
permanent disability occurs.

          4.4 Voluntary Termination. Executive may voluntarily terminate the
Employment Term upon sixty (60) days’ prior written notice for any reason;
provided, however, that no further payments shall be due under this Agreement in
that event except that Executive shall be entitled to any benefits due under any
compensation or benefit plan provided by the Company for executives or otherwise
outside of this Agreement.

     5. General Provisions.

          5.1 Modification: No Waiver. No modification, amendment or discharge
of this Agreement shall be valid unless the same is in writing and signed by all
parties hereto. Failure of any party at any time to enforce any provisions of
this Agreement or any rights or to exercise any elections hall in no way be
considered to be a waiver of such provisions, rights or elections and shall in
no way affect the validity of this Agreement. The exercise by any party of any
of its rights or any of the elections under this Agreement shall not preclude or
prejudice such party from exercising the same or any other right it may have
under this Agreement irrespective of any previous action taken.

          5.2 Further Assurances. Each party to this Agreement shall execute all
instruments and documents and take all actions as may be reasonably required to
effectuate this Agreement.

          5.3 Notices. All notices and other communications required or
permitted hereunder or necessary or convenient in connection herewith shall be
in writing and shall be deemed to have been given when hand delivered or mailed
by registered or certified mail as follows (provided that notice of change of
address shall be deemed given only when received):

--------------------------------------------------------------------------------


If to the Company, to: Tao Minerals Ltd.   Officina 624, Empresarial Mall
Ventura, Cra. 32#1B   Sur 51, Medellin, Colombia

Attention: Julio DeLeon  

    If to Executive, to: James Sikora   Officina 624, Empresarial Mall Ventura,
Cra. 32#1B   Sur 51, Medellin, Colombia

or to such other names or addresses as the Company or Executive, as the case may
be, shall designate by notice to each other in the manner specified in this
Section.

          5.4 Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York.

          5.5 Severability. Should any one or more of the provisions of this
Agreement or of any agreement entered into pursuant to this Agreement be
determined to be illegal or unenforceable, then such illegal or unenforceable
provision shall be modified by the proper court or arbitrator to the extent
necessary and possible to make such provision enforceable, and such modified
provision and all other provisions of this Agreement and of each other agreement
entered into pursuant to this Agreement shall be given effect separately from
the provisions or portion thereof determined to be illegal or unenforceable and
shall not be affected thereby.

          5.6 Successors and Assigns. Executive may not assign this Agreement
without the prior written consent of the Company. The Company may assign its
rights without the written consent of the executive, so long as the Company or
its assignee complies with the other material terms of this Agreement. The
rights and obligations of the Company under this Agreement shall inure to the
benefit of and be binding upon the successors and permitted assigns of the
Company, and the Executive’s rights under this Agreement shall inure to the
benefit of and be binding upon his heirs and executors.

          5.7 Entire Agreement. This Agreement supersedes all prior agreements
and understandings between the parties, oral or written. No modification,
termination or attempted waiver shall be valid unless in writing, signed by the
party against whom such modification, termination or waiver is sought to be
enforced.

          5.8 Counterparts; Facsimile. This Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original, and all of which taken together shall constitute one and the same
instrument. This Agreement may be executed by facsimile with original signatures
to follow.

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first written above.

  TAO MINERALS LTD.                     By: /s/ Julio De Leon     Julio De Leon
    Chief Financial Officer               JAMES SIKORA                     By:
/s/ James Sikora     James Sikora


--------------------------------------------------------------------------------